—In an action for a divorce and ancillary relief, the husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Rigler, J.), dated March 20, 1996, as changed the venue of the action from Kings County to Queens County and awarded the wife interim counsel fees in the sum of $2,500.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not err in granting that part of the wife’s motion which was to change the venue of the action from Kings County to Queens County pursuant to CPLR 510 (1). Neither party resided in Kings County, the marital residence was located in Queens County, and the wife served her demand for a change of venue before she served her answer (see, CPLR 503, 511 [a]).
In view of the facts and circumstances of this case, including the financial situation of the parties, the award of interim counsel fees to the wife in the amount of $2,500 did not constitute an improvident exercise of the court’s discretion (see, Roach v Roach, 193 AD2d 660).
The husband’s remaining contentions are either unpreserved for appellate review (see, Baecher v Baecher, 198 AD2d 203) or without merit. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.